Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicants’ amendment filed 04/19/2022 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to wherein the catalyst compound of Formula 1 has a particle size of 500-700 nm recited in claim 1.

It is noted if the amendment was entered, claim 1 would be subjected to a claim objection.  It is suggested to amend “selected from the group consisting of compounds” to “consisting of a compound”. 



/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732